Citation Nr: 1516158	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES


1.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability, including as secondary to service-connected bilateral knee disability.  

3.  Entitlement to service connection for a bilateral foot disability, including as secondary to service-connected bilateral knee disability.  

4.  Entitlement to a separate disability rating in excess of 10 percent for right knee instability associated with service-connected right knee chondromalacia.

5.  Entitlement to an increased rating for right knee chondromalacia, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued the Veteran's 10 percent disability ratings for chondromalacia of each knee, and denied service connection for a bilateral hip condition, bilateral ankle condition, and a bilateral foot condition.  

The Veteran testified at a hearing before the undersigned in November 2011.  A transcript is of record.  

The Board remanded the claims on appeal for further evidentiary development in February 2014.

The issue of entitlement to service connection for a rib fracture, including as secondary to service-connected knee disabilities, has been raised in a statement from the Veteran received in May 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to disability ratings higher than 10 percent based on limitation of motion for chondromalacia of each knee, the issues of entitlement to service connection for bilateral hip, ankle, and foot disabilities, and the issues of entitlement to separate disability ratings higher than 10 percent for the lateral instability of each knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected right and left knee disabilities are both additionally manifested by slight lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating for slight lateral instability of the right knee, associated with the service-connected right knee chondromalacia, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 4.21, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  The criteria for a separate 10 percent disability rating for slight lateral instability of the left knee, associated with the service-connected left knee chondromalacia, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.21, 4.71a, DC 5257.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Separate Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Knee disabilities are rated according to the varying types of functional impairments that may be present.  In relevant part, Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The evidence clearly shows that the Veteran has arthritis of the knees.  Most recently, arthritis was documented via imaging studies in a May 2014 VA examination.  The Veteran has repeatedly contended that arthritis has been present for many years.  While March 2010 VA x-rays showed normal knee joints, a September 2006 orthopedic evaluation by Bruce S. Samuels, M.D., noted that the Veteran had been seen in 1996 with patellofemoral arthritis.  Additionally, private treatment records from Access Sports Medicine and Orthopedics showed mild knee joint space narrowing.  The medical evidence has also consistently revealed the Veteran's complaints of painful knee motion.

Furthermore, the evidence shows that the Veteran suffers from bilateral knee joint instability.  He has repeatedly reported having his knees give out on him in statements dated beginning in January 2010.  During his Board hearing, he reported that he had about the same level of instability in both knees.  

While evidence of instability has not been found on examination, medical evidence shows that the Veteran suffered an episode of knee weakness and instability in February 2014, resulting in a fall.  He was assessed with subjective knee weakness, and he was provided with bilateral hinged knee braces to help give him stability.  He was additionally provided with a course of physical therapy, to work on strengthening.  As of the most recent report of record, dated in March 2014, he reported still having weakness on stairs.  The Veteran is competent to report having knee instability and his reports are supported by medical reports.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, he has been shown to have arthritis associated with his service-connected disabilities, accompanied by painful motion.  Additionally, the evidence is at least in equipoise with respect to whether the Veteran suffers from bilateral knee instability.  As such, the Board finds that separate, 10 percent disability ratings may be awarded for slight knee instability of each knee.  Where there has been no objective medical evidence of instability, however, the Board finds that the evidence thus far does not support a finding of moderate or severe knee instability.  




ORDER

Entitlement to a separate 10 percent disability rating for slight lateral instability of the right knee, associated with right knee chondromalacia, is granted.

Entitlement to a separate 10 percent disability rating for slight lateral instability of the left knee, associated with left knee chondromalacia, is granted.


REMAND

The Veteran's claims file now consists of an electronic file, with all documents scanned into either the Veterans Benefits Management System (VBMS) or Virtual VA systems.  It appears, however, that there are documents that have not been made a part of his electronic file.  Notably, no documents are of record received between October 1985 and November 2009, and medical records dated between those dates, specifically records from Dr. Samuels, are referenced in the record.  

The evidence shows that the Veteran has continued to receive physical therapy for his service-connected knee disabilities; treatment records dated since March 2014 have not been obtained.  Cf. 38 C.F.R. § 3.159(c) (2014).  

New medical evidence associated with the record provides additional evidence of bilateral hip, ankle, and foot disabilities.  Notably, an April 2012 private treatment report from Constance M. Passas MD, noted a long-standing myofascial pain syndrome involving the Veteran's hip girdle and knees.  Additionally, an April 2012 imaging report showed degenerative arthritis, likely osteoarthritis, of the bilateral feet.  Prior medical evidence has appeared to be in conflict regarding the Veteran's hip, ankle, and foot diagnoses.  Based on the new evidence, a new examination is warranted for more definitive diagnoses and etiology opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's entire physical claims file has been made a part of his VBMS or Virtual VA files.  If additional records from Dr. Samuels are not in the physical claims file, request a complete copy of these records in conjunction with the following remand directive. 

2.  After obtaining authorization from the Veteran, obtain a complete copy of his private physical therapy treatment records dated since March 2014 from Access Rehabilitation Specialists.  Also obtain any additional private treatment records that have not been previously obtained from indicated providers. 

3.  Thereafter, schedule the Veteran for a VA examination of his hips, ankles, and feet with a specialist in orthopedics and/or rheumatology, if possible.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should provide clear diagnoses for all hip, ankle, and foot disabilities found to be present, to include any arthritis, myofascial pain syndrome, and any autoimmune inflammatory disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hip, ankle, or foot disability, had its onset during active service, or is related to an in-service disease or injury.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hip, ankle, or foot disability was caused (in whole or in part) by or is a further disability associated with service-connected bilateral knee disability.  

If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hip, ankle, or foot disability was aggravated (permanently made worse) by service-connected bilateral knee disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of disability prior to aggravation.

The examiner must provide reasons for all opinions, and should address the relevant medical evidence and lay evidence of record that has provided various diagnoses and possible etiologies for the claimed hip, ankle, and foot disabilities.

4.  If new evidence indicates an increase in severity of the Veteran's knee disabilities, schedule a new VA examination to assess the severity of his service-connected knee disabilities.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


